DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara [JP 60-182709] in view of Ueda et al. [JP 04-242910], Giday et al. [U.S. Pub. No. 2002/0721948], and De Leon [U.S. Pub. No. 2015/0028989].

a magnetic core (1) having a window (inner diameter of element 1);
a first winding (13) passing through the window of the magnetic core without contacting the magnetic core (see Fig. 2, element 13 pass through the window of element 1 without contacting element 1); and
at least one second winding (3 or 4) passing through the window of the magnetic core (see Fig. 2, element 3 or 4 pass through the window of element 1), the second winding being wound on the magnetic core (see Fig. 2, Abstract),
wherein the second winding (3 or 4) has a distance from the first winding (13, see Fig. 2), the first winding have an insulating structure (insulated-coated cable 13, Abstract),
a first insulating part (10 or 11, Abstract) being different from the insulating structure of one of the first winding and the second winding (insulated-coated of element 13) is additionally disposed on an outer surface of the second winding facing the first winding (see Fig. 2),
a second insulating part (14) being different from the insulating structure of one of the first winding and the second winding (insulated-coated of element 13) is additionally disposed on an outer surface of the first winding facing the second winding (see Fig. 2), and
an air layer (through-hole 12 can be considered air) is disposed between the first insulating part (10 or 11) and the second insulating part (14, see Fig. 2).
Yoshihara et al. does not explicitly show the second winding have an insulating structure and an electrical potential of the magnetic core is floating.
Ueda et al. shows a current transformer (Figs. 1-5) teaching and suggesting a magnetic core (1), the second winding (5) have an insulating structure (10, Paragraph [0017], [0023]) and a first insulating part (6) being different from the insulating structure (see Figs. 1-5, Paragraphs [0014], [0018], [0023]) is additionally disposed on an outer surface of the second winding facing the first winding (7, see Figs. 1-5).

Yoshihara et al. in view of Ueda et al. does not explicitly show an electrical potential of the magnetic core is floating.
Moreover, Giday et al. shows a current transformer (Figs. 6, 9, and 11) explicitly showing the through-hole can be an air gap (see Figs. 6, 9, and 11, air gap 42 connects with the through-hole which is also air).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an air layer as taught by Giday et al. for the device as disclosed by Yoshihara et al. in view of Ueda et al. to simplify design by using less material while optimizing the functionality and maximizing the current operating range (Paragraph [0009]).
Yoshihara et al. in view of Ueda et al. and Giday et al. does not explicitly show an electrical potential of the magnetic core is floating.
De Leon shows a transformer (Fig. 1) teaching and suggesting an electrical potential of the magnetic core is floating (Paragraphs [0006], [0060], the core is electrically floating so it is inherent that an electrical potential is floating).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an electrical potential of the magnetic core is floating as taught by De Leon for the device as disclosed by Yoshihara et al. in view of Ueda et al. and Giday et al. to obtain desirable operating characteristics and electrostatic shielding (Paragraphs [0006], [0060]).

In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the first insulating part is formed on the outer surface of the second winding, does not depend on its method of production, i.e. dipping or spraying. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
Regarding Claim 6, Ueda et al. shows the magnetic core is in an annular shape (Paragraph [0002], ring core part). 
Giday et al. also shows the magnetic core is in an annular shape (Paragraph [0005], toroid).
Regarding Claim 7, Ueda et al. shows the first winding (7) perpendicularly passes through a central position of the window of the magnetic core (see Figs. 1-5, element 7 perpendicularly passes through a central position of the window of element 1).
Giday et al. also shows the first winding (28) perpendicularly passes through a central position of the window of the magnetic core (see Figs. 9 and 11, element 28 perpendicularly passes through a central position of the window of element 40).
Regarding Claim 15, Yoshihara et al. shows the second insulating part is formed on the outer surface of the first winding (element 14 formed on the outer surface of element 13) by dipping or spraying.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by . 

Claims 2-4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. in view of Ueda et al., Giday et al., and De Leon as applied to claim 1 above, and further in view of Yamada et al. in view of Mercier [U.S. Patent No. 2,950,339].
Regarding Claim 2, Yoshihara et al. shows the first insulating part is formed on the outer surface of the second winding (element 10 or 11 formed on the outer surface of element 3 or 4) but does not explicitly disclose by dipping or spraying.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the first insulating part is formed on the outer surface of the second winding, does not depend on its method of production, i.e. dipping or spraying. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
Moreover, Mercier shows a transformer (Fig. 4) teaching and suggesting the first insulating part (39) is formed on the outer surface of the second winding (see Fig. 4, element 39 formed on the outer surface of element 12) by dipping or spraying (Col. 4, Lines 19-24).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have dipping or spraying as taught by Mercier for the first insulating part is formed on the outer surface of the second winding as disclosed by Yoshihara et al. in view of Ueda et al., Giday et al., and De Leon to form a resilient material which is 
Regarding Claim 3, Yoshihara et al. in view of Ueda et al., Giday et al., and De Leon shows the claimed invention as applied above but does not show the first insulating part is a silicone rubber paint layer or a silicone gel layer.
Mercier shows a transformer (Fig. 4) teaching and suggesting the first insulating part (39) is a silicone rubber paint layer (Col. 4, Lines 19-24) or a silicone gel layer.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a silicone rubber paint layer or a silicone gel layer as taught by Mercier for the first insulating part as disclosed by Yoshihara et al. in view of Ueda et al., Giday et al., and De Leon to form a resilient material which is yieldable and expandable for desirable operating characteristics and avoid short circuiting (Col. 4, Lines 19-24).
Regarding Claim 4, Yoshihara et al. in view of Ueda et al., Giday et al., and De Leon shows the claimed invention as applied above but does not show the first winding is a silicone wire.
Mercier shows a transformer (Fig. 4) teaching and suggesting the first winding (13) is a silicone wire (element 13 with silicone, Col. 4, Lines 19-24).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a silicon/silicone wire as taught by Mercier for the first winding as disclosed by Yoshihara et al. in view of Ueda et al., Giday et al., and De Leon to form a resilient material which is yieldable and expandable for desirable operating characteristics and avoid short circuiting (Col. 4, Lines 19-24).
Regarding Claim 15, Yoshihara et al. shows the second insulating part is formed on the outer surface of the first winding (element 14 formed on the outer surface of element 13) but does not explicitly disclose by dipping or spraying.

Moreover, Mercier shows a transformer (Fig. 4) teaching and suggesting the second insulating part (39) is formed on the outer surface of the first winding (see Fig. 4, element 39 formed on the outer surface of element 13) by dipping or spraying (Col. 4, Lines 19-24).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have dipping or spraying as taught by Mercier for the second insulating part is formed on the outer surface of the first winding as disclosed by Yoshihara et al. in view of Ueda et al., Giday et al., and De Leon to form a resilient material which is yieldable and expandable for desirable operating characteristics and avoid short circuiting (Col. 4, Lines 19-24).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. in view of Ueda et al., Giday et al., and De Leon as applied to claim 1 above, and further in view of Pendleton et al. [U.S. Patent No. 3,398,004].
Regarding Claim 4, Yoshihara et al. in view of Ueda et al., Giday et al., and De Leon shows the claimed invention as applied above but does not show the first winding is a silicone wire.
Pendleton et al. shows a coil teaching and suggesting the first winding is a silicone wire (Col. 3, Lines 19-22).
.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. in view of Ueda et al., Giday et al., and De Leon as applied to claim 1 above, and further in view of Yu et al. [U.S. Pub. No. 2009/0289755].
Regarding Claim 5, Yoshihara et al. in view of Ueda et al., Giday et al., and De Leon shows the claimed invention as applied above but does not show the second winding is a triple insulated wire.
Yu et al. shows a transformer (Fig. 3) teaching and suggesting the second winding (320) is a triple insulated wire (Paragraph [0023]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a triple insulated wire as taught by Yu et al. for the second winding as disclosed by Yoshihara et al. in view of Ueda et al., Giday et al., and De Leon to offer extra protection against pinholes and reinforce tolerance for temperature (Paragraph [0023]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. in view of Ueda et al., Giday et al., and De Leon as applied to claim 1 above, and further in view of Wehner et al. [WO 2011/161129].
Regarding Claim 7, Yoshihara et al. in view of Ueda et al., Giday et al., and De Leon shows the claimed invention as applied above.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first winding perpendicularly passes through a central position of the window of the magnetic core as taught by Wehner et al. for the device as disclosed by Yoshihara et al. in view of Ueda et al., Giday et al., and De Leon to simplify design to obtain desirable operating characteristics (Abstract, Paragraphs [0003], [0005]).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. in view of Ueda et al., Giday et al., and De Leon as applied to claim 1 above, and further in view of Kiesel et al. [U.S. Patent No. 4,623,865].
Regarding Claim 9, Yoshihara et al. in view of Ueda et al., Giday et al., and De Leon shows the claimed invention as applied above but does not show a bobbin having a first holding space and a second holding space therein, wherein the first winding is disposed within the first holding space, and the magnetic core and the at least one second winding are disposed within the second holding space.
Kiesel et al. shows a transformer (Figs. 4-6) teaching and suggesting a bobbin (14, 21) having a first holding space (see Figs. 4-6, element 16 or element 39) and a second holding space (see Figs. 4-6, inside of element 14 or element 23) therein, wherein the first winding is disposed within the first holding space (see Figs. 4-6, element 35 within element 16 or element 39), and the magnetic core (Col. 2, Lines 15-31) and the at least one second winding (17) are disposed within the second holding space (see Figs. 4-6, core and element 17 within inside of element 14 or element 23).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a bobbin having a first holding space and a second 
Regarding Claim 10, Kiesel et al. shows the first winding (35) further has an extending part (element 35 not within element 16 is an extending part), the extending part bends (see Figs. 4-6) and extends from one end of the first winding (see Figs. 4-6) and is fixed outer side of the bobbin (see Figs. 4-6, element 35 is fixed outer side of element 14, 21).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. in view of Ueda et al., Giday et al., and De Leon as applied to claim 1 above, and further in view of Lytollis [U.S. Patent No. 5,307,040].
Regarding Claim 9, Yoshihara et al. in view of Ueda et al., Giday et al., and De Leon shows the claimed invention as applied above but does not show a bobbin having a first holding space and a second holding space therein, wherein the first winding is disposed within the first holding space, and the magnetic core and the at least one second winding are disposed within the second holding space.
Lytollis shows a transformer (Figs. 1-4) teaching and suggesting a bobbin (10) having a first holding space (20) and a second holding space (22a) therein, wherein the first winding is disposed within the first holding space (see Figs. 1-4, element 34 within element 20), and the magnetic core (28a) and the at least one second winding (30) are disposed within the second holding space (see Figs. 1-4, elements 28a, 30 within inside of element 22a).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a bobbin having a first holding space and a second holding space therein, wherein the first winding is disposed within the first holding space, and 
Regarding Claim 10, Lytollis shows the first winding (34) further has an extending part (element 34 not within element 20 is an extending part), the extending part bends (see Figs. 1-4) and extends from one end of the first winding (see Figs. 1-4) and is fixed outer side of the bobbin (see Figs. 1-4, element 34 is fixed outer side of element 10 at element 18).

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. in view of Ueda et al., Giday et al., and De Leon as applied to claim 1 above, and further in view of Jaoquin et al. [CN 202473487].
Regarding Claim 9, Yoshihara et al. in view of Ueda et al., Giday et al., and De Leon shows the claimed invention as applied above but does not show a bobbin having a first holding space and a second holding space therein, wherein the first winding is disposed within the first holding space, and the magnetic core and the at least one second winding are disposed within the second holding space.
Jaoquin et al. shows a transformer (Figs. 1-7) teaching and suggesting a bobbin (51) having a first holding space (515 or 512A) and a second holding space (511) therein, wherein the first winding is disposed within the first holding space (see Figs. 1-7), and the magnetic core (toroidal) and the at least one second winding are disposed within the second holding space (see Figs. 1-7).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a bobbin having a first holding space and a second holding space therein, wherein the first winding is disposed within the first holding space, and the magnetic core and the at least one second winding are disposed within the second holding 
Regarding Claim 10, Jaoquin et al. shows the first winding (primary coil) further has an extending part (see Figs. 1-7), the extending part bends (see Figs. 1-7) and extends from one end of the first winding (see Figs. 1-7) and is fixed outer side of the bobbin (see Figs. 1-7, element 512A).
	
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. in view of Ueda et al., Giday et al., and De Leon as applied to claim 1 above, and further in view of Larranaga et al. [U.S. Patent No. 5,892,420].
Regarding Claim 11, Yoshihara et al. in view of Ueda et al., Giday et al., and De Leon shows the claimed invention as applied above but does not show the second winding comprises a winding part having a first winding direction and a winding part having a second winding direction, and the first winding direction is opposite to the second winding direction.
Larranaga et al. shows a transformer (Figs. 1-6) teaching and suggesting the second winding comprises a winding part (20A, 21A) having a first winding direction (Col. 3, Lines 18-38) and a winding part (20B, 21B) having a second winding direction (Col. 3, Lines 18-38), and the first winding direction is opposite to the second winding direction (Col. 3, Lines 18-38).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the second winding comprises a winding part having a first winding direction and a winding part having a second winding direction, and the first winding direction is opposite to the second winding direction as taught by Larranaga et al. for the device as disclosed by Yoshihara et al. in view of Ueda et al., Giday et al., and De Leon to allow the placement of the secondary windings in the proper magnetic sense to obtain desirable operating characteristics (Col. 3, Lines 18-38).

Claims 1-2, 6-7, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara [JP 60-182709] in view of Ueda et al. [JP 04-242910], Giday et al. [U.S. Pub. No. 2002/0721948], and MacLennan [U.S. Patent No. 7,471,181].
Regarding Claim 1, Yoshihara et al. shows a transformer (Fig. 2) comprising: 
a magnetic core (1) having a window (inner diameter of element 1);
a first winding (13) passing through the window of the magnetic core without contacting the magnetic core (see Fig. 2, element 13 pass through the window of element 1 without contacting element 1); and
at least one second winding (3 or 4) passing through the window of the magnetic core (see Fig. 2, element 3 or 4 pass through the window of element 1), the second winding being wound on the magnetic core (see Fig. 2, Abstract),
wherein the second winding (3 or 4) has a distance from the first winding (13, see Fig. 2), the first winding have an insulating structure (insulated-coated cable 13, Abstract),
a first insulating part (10 or 11, Abstract) being different from the insulating structure of one of the first winding and the second winding (insulated-coated of element 13) is additionally disposed on an outer surface of the second winding facing the first winding (see Fig. 2),
a second insulating part (14) being different from the insulating structure of one of the first winding and the second winding (insulated-coated of element 13) is additionally disposed on an outer surface of the first winding facing the second winding (see Fig. 2), and
an air layer (through-hole 12 can be considered air) is disposed between the first insulating part (10 or 11) and the second insulating part (14, see Fig. 2).
Yoshihara et al. does not explicitly show the second winding have an insulating structure and an electrical potential of the magnetic core is floating.
Ueda et al. shows a current transformer (Figs. 1-5) teaching and suggesting a magnetic core (1), the second winding (5) have an insulating structure (10, Paragraph [0017], [0023]) and 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the second winding have an insulating structure and a first insulating part being different from the insulating structure is additionally disposed on an outer surface of the second winding facing the first winding as taught by Ueda et al. for the device as disclosed by Yoshihara et al. to facilitate insulation to prevent shorting while preventing mechanical stress to a core (Abstract, Purpose).
Yoshihara et al. in view of Ueda et al. does not explicitly show an electrical potential of the magnetic core is floating.
Moreover, Giday et al. shows a current transformer (Figs. 6, 9, and 11) explicitly showing the through-hole can be an air gap (see Figs. 6, 9, and 11, air gap 42 connects with the through-hole which is also air).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an air layer as taught by Giday et al. for the device as disclosed by Yoshihara et al. in view of Ueda et al. to simplify design by using less material while optimizing the functionality and maximizing the current operating range (Paragraph [0009]).
Yoshihara et al. in view of Ueda et al. and Giday et al. does not explicitly show an electrical potential of the magnetic core is floating.
MacLennan shows a device (Fig. 2) teaching and suggesting an electrical potential of the magnetic core is floating (Col. 5, Lines 57-59, the core is floating so it is inherent that an electrical potential is floating).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an electrical potential of the magnetic core is floating 
Regarding Claim 2, Yoshihara et al. shows the first insulating part is formed on the outer surface of the second winding (element 10 or 11 formed on the outer surface of element 3 or 4) by dipping or spraying.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the first insulating part is formed on the outer surface of the second winding, does not depend on its method of production, i.e. dipping or spraying. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
Regarding Claim 6, Ueda et al. shows the magnetic core is in an annular shape (Paragraph [0002], ring core part). 
Giday et al. also shows the magnetic core is in an annular shape (Paragraph [0005], toroid).
Regarding Claim 7, Ueda et al. shows the first winding (7) perpendicularly passes through a central position of the window of the magnetic core (see Figs. 1-5, element 7 perpendicularly passes through a central position of the window of element 1).
Giday et al. also shows the first winding (28) perpendicularly passes through a central position of the window of the magnetic core (see Figs. 9 and 11, element 28 perpendicularly passes through a central position of the window of element 40).
Regarding Claim 15, Yoshihara et al. shows the second insulating part is formed on the outer surface of the first winding (element 14 formed on the outer surface of element 13) by dipping or spraying.
. 

Claims 2-4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. in view of Ueda et al., Giday et al., and MacLennan as applied to claim 1 above, and further in view of Yamada et al. in view of Mercier [U.S. Patent No. 2,950,339].
Regarding Claim 2, Yoshihara et al. shows the first insulating part is formed on the outer surface of the second winding (element 10 or 11 formed on the outer surface of element 3 or 4) but does not explicitly disclose by dipping or spraying.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the first insulating part is formed on the outer surface of the second winding, does not depend on its method of production, i.e. dipping or spraying. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
Moreover, Mercier shows a transformer (Fig. 4) teaching and suggesting the first insulating part (39) is formed on the outer surface of the second winding (see Fig. 4, element 39 formed on the outer surface of element 12) by dipping or spraying (Col. 4, Lines 19-24).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have dipping or spraying as taught by Mercier for the first 
Regarding Claim 3, Yoshihara et al. in view of Ueda et al., Giday et al., and MacLennan shows the claimed invention as applied above but does not show the first insulating part is a silicone rubber paint layer or a silicone gel layer.
Mercier shows a transformer (Fig. 4) teaching and suggesting the first insulating part (39) is a silicone rubber paint layer (Col. 4, Lines 19-24) or a silicone gel layer.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a silicone rubber paint layer or a silicone gel layer as taught by Mercier for the first insulating part as disclosed by Yoshihara et al. in view of Ueda et al., Giday et al., and MacLennan to form a resilient material which is yieldable and expandable for desirable operating characteristics and avoid short circuiting (Col. 4, Lines 19-24).
Regarding Claim 4, Yoshihara et al. in view of Ueda et al., Giday et al., and MacLennan shows the claimed invention as applied above but does not show the first winding is a silicone wire.
Mercier shows a transformer (Fig. 4) teaching and suggesting the first winding (13) is a silicone wire (element 13 with silicone, Col. 4, Lines 19-24).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a silicon/silicone wire as taught by Mercier for the first winding as disclosed by Yoshihara et al. in view of Ueda et al., Giday et al., and MacLennan to form a resilient material which is yieldable and expandable for desirable operating characteristics and avoid short circuiting (Col. 4, Lines 19-24).

In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the first insulating part is formed on the outer surface of the second winding, does not depend on its method of production, i.e. dipping or spraying. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
Moreover, Mercier shows a transformer (Fig. 4) teaching and suggesting the second insulating part (39) is formed on the outer surface of the first winding (see Fig. 4, element 39 formed on the outer surface of element 13) by dipping or spraying (Col. 4, Lines 19-24).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have dipping or spraying as taught by Mercier for the second insulating part is formed on the outer surface of the first winding as disclosed by Yoshihara et al. in view of Ueda et al., Giday et al., and MacLennan to form a resilient material which is yieldable and expandable for desirable operating characteristics and avoid short circuiting (Col. 4, Lines 19-24).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. in view of Ueda et al., Giday et al., and MacLennan as applied to claim 1 above, and further in view of Pendleton et al. [U.S. Patent No. 3,398,004].
Regarding Claim 4, Yoshihara et al. in view of Ueda et al., Giday et al., and MacLennan shows the claimed invention as applied above but does not show the first winding is a silicone wire.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a silicon/silicone wire as taught by Pendleton et al. for the first winding as disclosed by Yoshihara et al. in view of Ueda et al., Giday et al., and MacLennan to facilitate insulation to avoid short circuiting and achieving high electrical resistivity and high coefficient of thermal expansion (Col. 2, Lines 7-19 and Col. 3, Lines 19-22).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. in view of Ueda et al., Giday et al., and MacLennan as applied to claim 1 above, and further in view of Yu et al. [U.S. Pub. No. 2009/0289755].
Regarding Claim 5, Yoshihara et al. in view of Ueda et al., Giday et al., and MacLennan shows the claimed invention as applied above but does not show the second winding is a triple insulated wire.
Yu et al. shows a transformer (Fig. 3) teaching and suggesting the second winding (320) is a triple insulated wire (Paragraph [0023]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a triple insulated wire as taught by Yu et al. for the second winding as disclosed by Yoshihara et al. in view of Ueda et al., Giday et al., and MacLennan to offer extra protection against pinholes and reinforce tolerance for temperature (Paragraph [0023]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. in view of Ueda et al., Giday et al., and MacLennan as applied to claim 1 above, and further in view of Wehner et al. [WO 2011/161129].

Moreover, Wehner et al. shows a transformer (Fig. 6a) teaching and suggesting the first winding (90, 100 or 110) perpendicularly passes through a central position of the window of the magnetic core (see Fig. 6a, Paragraphs [0029], [0042]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first winding perpendicularly passes through a central position of the window of the magnetic core as taught by Wehner et al. for the device as disclosed by Yoshihara et al. in view of Ueda et al., Giday et al., and MacLennan to simplify design to obtain desirable operating characteristics (Abstract, Paragraphs [0003], [0005]).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. in view of Ueda et al., Giday et al., and MacLennan as applied to claim 1 above, and further in view of Kiesel et al. [U.S. Patent No. 4,623,865].
Regarding Claim 9, Yoshihara et al. in view of Ueda et al., Giday et al., and MacLennan shows the claimed invention as applied above but does not show a bobbin having a first holding space and a second holding space therein, wherein the first winding is disposed within the first holding space, and the magnetic core and the at least one second winding are disposed within the second holding space.
Kiesel et al. shows a transformer (Figs. 4-6) teaching and suggesting a bobbin (14, 21) having a first holding space (see Figs. 4-6, element 16 or element 39) and a second holding space (see Figs. 4-6, inside of element 14 or element 23) therein, wherein the first winding is disposed within the first holding space (see Figs. 4-6, element 35 within element 16 or element 39), and the magnetic core (Col. 2, Lines 15-31) and the at least one second winding (17) are disposed within the second holding space (see Figs. 4-6, core and element 17 within inside of element 14 or element 23).

Regarding Claim 10, Kiesel et al. shows the first winding (35) further has an extending part (element 35 not within element 16 is an extending part), the extending part bends (see Figs. 4-6) and extends from one end of the first winding (see Figs. 4-6) and is fixed outer side of the bobbin (see Figs. 4-6, element 35 is fixed outer side of element 14, 21).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. in view of Ueda et al., Giday et al., and MacLennan as applied to claim 1 above, and further in view of Lytollis [U.S. Patent No. 5,307,040].
Regarding Claim 9, Yoshihara et al. in view of Ueda et al., Giday et al., and MacLennan shows the claimed invention as applied above but does not show a bobbin having a first holding space and a second holding space therein, wherein the first winding is disposed within the first holding space, and the magnetic core and the at least one second winding are disposed within the second holding space.
Lytollis shows a transformer (Figs. 1-4) teaching and suggesting a bobbin (10) having a first holding space (20) and a second holding space (22a) therein, wherein the first winding is disposed within the first holding space (see Figs. 1-4, element 34 within element 20), and the magnetic core (28a) and the at least one second winding (30) are disposed within the second holding space (see Figs. 1-4, elements 28a, 30 within inside of element 22a).

Regarding Claim 10, Lytollis shows the first winding (34) further has an extending part (element 34 not within element 20 is an extending part), the extending part bends (see Figs. 1-4) and extends from one end of the first winding (see Figs. 1-4) and is fixed outer side of the bobbin (see Figs. 1-4, element 34 is fixed outer side of element 10 at element 18).

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. in view of Ueda et al., Giday et al., and MacLennan as applied to claim 1 above, and further in view of Jaoquin et al. [CN 202473487].
Regarding Claim 9, Yoshihara et al. in view of Ueda et al., Giday et al., and MacLennan shows the claimed invention as applied above but does not show a bobbin having a first holding space and a second holding space therein, wherein the first winding is disposed within the first holding space, and the magnetic core and the at least one second winding are disposed within the second holding space.
Jaoquin et al. shows a transformer (Figs. 1-7) teaching and suggesting a bobbin (51) having a first holding space (515 or 512A) and a second holding space (511) therein, wherein the first winding is disposed within the first holding space (see Figs. 1-7), and the magnetic core (toroidal) and the at least one second winding are disposed within the second holding space (see Figs. 1-7).

Regarding Claim 10, Jaoquin et al. shows the first winding (primary coil) further has an extending part (see Figs. 1-7), the extending part bends (see Figs. 1-7) and extends from one end of the first winding (see Figs. 1-7) and is fixed outer side of the bobbin (see Figs. 1-7, element 512A).
	
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. in view of Ueda et al., Giday et al., and MacLennan as applied to claim 1 above, and further in view of Larranaga et al. [U.S. Patent No. 5,892,420].
Regarding Claim 11, Yoshihara et al. in view of Ueda et al., Giday et al., and MacLennan shows the claimed invention as applied above but does not show the second winding comprises a winding part having a first winding direction and a winding part having a second winding direction, and the first winding direction is opposite to the second winding direction.
Larranaga et al. shows a transformer (Figs. 1-6) teaching and suggesting the second winding comprises a winding part (20A, 21A) having a first winding direction (Col. 3, Lines 18-38) and a winding part (20B, 21B) having a second winding direction (Col. 3, Lines 18-38), and the first winding direction is opposite to the second winding direction (Col. 3, Lines 18-38).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the second winding comprises a winding part having a first winding direction and a winding part having a second winding direction, and the first winding .

Claims 1-2, 6-7, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara [JP 60-182709] in view of Ueda et al. [JP 04-242910], Giday et al. [U.S. Pub. No. 2002/0721948], and Sato et al. [U.S. Patent No. 6,337,616].
Regarding Claim 1, Yoshihara et al. shows a transformer (Fig. 2) comprising: 
a magnetic core (1) having a window (inner diameter of element 1);
a first winding (13) passing through the window of the magnetic core without contacting the magnetic core (see Fig. 2, element 13 pass through the window of element 1 without contacting element 1); and
at least one second winding (3 or 4) passing through the window of the magnetic core (see Fig. 2, element 3 or 4 pass through the window of element 1), the second winding being wound on the magnetic core (see Fig. 2, Abstract),
wherein the second winding (3 or 4) has a distance from the first winding (13, see Fig. 2), the first winding have an insulating structure (insulated-coated cable 13, Abstract),
a first insulating part (10 or 11, Abstract) being different from the insulating structure of one of the first winding and the second winding (insulated-coated of element 13) is additionally disposed on an outer surface of the second winding facing the first winding (see Fig. 2),
a second insulating part (14) being different from the insulating structure of one of the first winding and the second winding (insulated-coated of element 13) is additionally disposed on an outer surface of the first winding facing the second winding (see Fig. 2), and
an air layer (through-hole 12 can be considered air) is disposed between the first insulating part (10 or 11) and the second insulating part (14, see Fig. 2).

Ueda et al. shows a current transformer (Figs. 1-5) teaching and suggesting a magnetic core (1), the second winding (5) have an insulating structure (10, Paragraph [0017], [0023]) and a first insulating part (6) being different from the insulating structure (see Figs. 1-5, Paragraphs [0014], [0018], [0023]) is additionally disposed on an outer surface of the second winding facing the first winding (7, see Figs. 1-5).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the second winding have an insulating structure and a first insulating part being different from the insulating structure is additionally disposed on an outer surface of the second winding facing the first winding as taught by Ueda et al. for the device as disclosed by Yoshihara et al. to facilitate insulation to prevent shorting while preventing mechanical stress to a core (Abstract, Purpose).
Yoshihara et al. in view of Ueda et al. does not explicitly show an electrical potential of the magnetic core is floating.
Moreover, Giday et al. shows a current transformer (Figs. 6, 9, and 11) explicitly showing the through-hole can be an air gap (see Figs. 6, 9, and 11, air gap 42 connects with the through-hole which is also air).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an air layer as taught by Giday et al. for the device as disclosed by Yoshihara et al. in view of Ueda et al. to simplify design by using less material while optimizing the functionality and maximizing the current operating range (Paragraph [0009]).
Yoshihara et al. in view of Ueda et al. and Giday et al. does not explicitly show an electrical potential of the magnetic core is floating.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an electrical potential of the magnetic core is floating as taught by Sato et al. for the device as disclosed by Yoshihara et al. in view of Ueda et al. and Giday et al. to obtain desirable operating characteristics such as potential difference (Col. 5, Lines 8-26).
Regarding Claim 2, Yoshihara et al. shows the first insulating part is formed on the outer surface of the second winding (element 10 or 11 formed on the outer surface of element 3 or 4) by dipping or spraying.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the first insulating part is formed on the outer surface of the second winding, does not depend on its method of production, i.e. dipping or spraying. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
Regarding Claim 6, Ueda et al. shows the magnetic core is in an annular shape (Paragraph [0002], ring core part). 
Giday et al. also shows the magnetic core is in an annular shape (Paragraph [0005], toroid).
Regarding Claim 7, Ueda et al. shows the first winding (7) perpendicularly passes through a central position of the window of the magnetic core (see Figs. 1-5, element 7 perpendicularly passes through a central position of the window of element 1).

Regarding Claim 15, Yoshihara et al. shows the second insulating part is formed on the outer surface of the first winding (element 14 formed on the outer surface of element 13) by dipping or spraying.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the first insulating part is formed on the outer surface of the second winding, does not depend on its method of production, i.e. dipping or spraying. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 

Claims 2-4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. in view of Ueda et al., Giday et al., and Sato et al. as applied to claim 1 above, and further in view of Yamada et al. in view of Mercier [U.S. Patent No. 2,950,339].
Regarding Claim 2, Yoshihara et al. shows the first insulating part is formed on the outer surface of the second winding (element 10 or 11 formed on the outer surface of element 3 or 4) but does not explicitly disclose by dipping or spraying.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the first insulating part is formed on the outer surface of the second winding, does 
Moreover, Mercier shows a transformer (Fig. 4) teaching and suggesting the first insulating part (39) is formed on the outer surface of the second winding (see Fig. 4, element 39 formed on the outer surface of element 12) by dipping or spraying (Col. 4, Lines 19-24).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have dipping or spraying as taught by Mercier for the first insulating part is formed on the outer surface of the second winding as disclosed by Yoshihara et al. in view of Ueda et al., Giday et al., and Sato et al. to form a resilient material which is yieldable and expandable for desirable operating characteristics and avoid short circuiting (Col. 4, Lines 19-24).
Regarding Claim 3, Yoshihara et al. in view of Ueda et al., Giday et al., and De Leon shows the claimed invention as applied above but does not show the first insulating part is a silicone rubber paint layer or a silicone gel layer.
Mercier shows a transformer (Fig. 4) teaching and suggesting the first insulating part (39) is a silicone rubber paint layer (Col. 4, Lines 19-24) or a silicone gel layer.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a silicone rubber paint layer or a silicone gel layer as taught by Mercier for the first insulating part as disclosed by Yoshihara et al. in view of Ueda et al., Giday et al., and Sato et al. to form a resilient material which is yieldable and expandable for desirable operating characteristics and avoid short circuiting (Col. 4, Lines 19-24).
Regarding Claim 4, Yoshihara et al. in view of Ueda et al., Giday et al., and Sato et al. shows the claimed invention as applied above but does not show the first winding is a silicone wire.
Mercier shows a transformer (Fig. 4) teaching and suggesting the first winding (13) is a silicone wire (element 13 with silicone, Col. 4, Lines 19-24).

Regarding Claim 15, Yoshihara et al. shows the second insulating part is formed on the outer surface of the first winding (element 14 formed on the outer surface of element 13) but does not explicitly disclose by dipping or spraying.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the first insulating part is formed on the outer surface of the second winding, does not depend on its method of production, i.e. dipping or spraying. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
Moreover, Mercier shows a transformer (Fig. 4) teaching and suggesting the second insulating part (39) is formed on the outer surface of the first winding (see Fig. 4, element 39 formed on the outer surface of element 13) by dipping or spraying (Col. 4, Lines 19-24).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have dipping or spraying as taught by Mercier for the second insulating part is formed on the outer surface of the first winding as disclosed by Yoshihara et al. in view of Ueda et al., Giday et al., and Sato et al. to form a resilient material which is yieldable and expandable for desirable operating characteristics and avoid short circuiting (Col. 4, Lines 19-24).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. in view of Ueda et al., Giday et al., and Sato et al. as applied to claim 1 above, and further in view of Pendleton et al. [U.S. Patent No. 3,398,004].
Regarding Claim 4, Yoshihara et al. in view of Ueda et al., Giday et al., and Sato et al. shows the claimed invention as applied above but does not show the first winding is a silicone wire.
Pendleton et al. shows a coil teaching and suggesting the first winding is a silicone wire (Col. 3, Lines 19-22).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a silicon/silicone wire as taught by Pendleton et al. for the first winding as disclosed by Yoshihara et al. in view of Ueda et al., Giday et al., and Sato et al. to facilitate insulation to avoid short circuiting and achieving high electrical resistivity and high coefficient of thermal expansion (Col. 2, Lines 7-19 and Col. 3, Lines 19-22).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. in view of Ueda et al., Giday et al., and Sato et al. as applied to claim 1 above, and further in view of Yu et al. [U.S. Pub. No. 2009/0289755].
Regarding Claim 5, Yoshihara et al. in view of Ueda et al., Giday et al., and Sato et al. shows the claimed invention as applied above but does not show the second winding is a triple insulated wire.
Yu et al. shows a transformer (Fig. 3) teaching and suggesting the second winding (320) is a triple insulated wire (Paragraph [0023]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a triple insulated wire as taught by Yu et al. for the second winding as disclosed by Yoshihara et al. in view of Ueda et al., Giday et al., and Sato et .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. in view of Ueda et al., Giday et al., and Sato et al. as applied to claim 1 above, and further in view of Wehner et al. [WO 2011/161129].
Regarding Claim 7, Yoshihara et al. in view of Ueda et al., Giday et al., and Sato et al. shows the claimed invention as applied above.
Moreover, Wehner et al. shows a transformer (Fig. 6a) teaching and suggesting the first winding (90, 100 or 110) perpendicularly passes through a central position of the window of the magnetic core (see Fig. 6a, Paragraphs [0029], [0042]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first winding perpendicularly passes through a central position of the window of the magnetic core as taught by Wehner et al. for the device as disclosed by Yoshihara et al. in view of Ueda et al., Giday et al., and Sato et al. to simplify design to obtain desirable operating characteristics (Abstract, Paragraphs [0003], [0005]).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. in view of Ueda et al., Giday et al., and Sato et al. as applied to claim 1 above, and further in view of Kiesel et al. [U.S. Patent No. 4,623,865].
Regarding Claim 9, Yoshihara et al. in view of Ueda et al., Giday et al., and Sato et al.  shows the claimed invention as applied above but does not show a bobbin having a first holding space and a second holding space therein, wherein the first winding is disposed within the first holding space, and the magnetic core and the at least one second winding are disposed within the second holding space.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a bobbin having a first holding space and a second holding space therein, wherein the first winding is disposed within the first holding space, and the magnetic core and the at least one second winding are disposed within the second holding space as taught by Kiesel et al. for the device as disclosed by Yoshihara et al. in view of Ueda et al., Giday et al., and Sato et al. to facilitate mechanical stability and insulation to prevent shorting of the windings (Col. 1, Lines 50-60 and Col. 3, Lines 27-68 to Col. 4, Lines 1-3).
Regarding Claim 10, Kiesel et al. shows the first winding (35) further has an extending part (element 35 not within element 16 is an extending part), the extending part bends (see Figs. 4-6) and extends from one end of the first winding (see Figs. 4-6) and is fixed outer side of the bobbin (see Figs. 4-6, element 35 is fixed outer side of element 14, 21).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. in view of Ueda et al., Giday et al., and Sato et al. as applied to claim 1 above, and further in view of Lytollis [U.S. Patent No. 5,307,040].
Regarding Claim 9, Yoshihara et al. in view of Ueda et al., Giday et al., and Sato et al. shows the claimed invention as applied above but does not show a bobbin having a first holding space and a second holding space therein, wherein the first winding is disposed within the first 
Lytollis shows a transformer (Figs. 1-4) teaching and suggesting a bobbin (10) having a first holding space (20) and a second holding space (22a) therein, wherein the first winding is disposed within the first holding space (see Figs. 1-4, element 34 within element 20), and the magnetic core (28a) and the at least one second winding (30) are disposed within the second holding space (see Figs. 1-4, elements 28a, 30 within inside of element 22a).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a bobbin having a first holding space and a second holding space therein, wherein the first winding is disposed within the first holding space, and the magnetic core and the at least one second winding are disposed within the second holding space as taught by Lytollis for the device as disclosed by Yoshihara et al. in view of Ueda et al., Giday et al., and Sato et al. to facilitate mechanical stability and insulation to prevent shorting of the windings (Col. 1, Lines 25-45).
Regarding Claim 10, Lytollis shows the first winding (34) further has an extending part (element 34 not within element 20 is an extending part), the extending part bends (see Figs. 1-4) and extends from one end of the first winding (see Figs. 1-4) and is fixed outer side of the bobbin (see Figs. 1-4, element 34 is fixed outer side of element 10 at element 18).

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. in view of Ueda et al., Giday et al., and Sato et al. as applied to claim 1 above, and further in view of Jaoquin et al. [CN 202473487].
Regarding Claim 9, Yoshihara et al. in view of Ueda et al., Giday et al., and Sato et al. shows the claimed invention as applied above but does not show a bobbin having a first holding space and a second holding space therein, wherein the first winding is disposed within the first 
Jaoquin et al. shows a transformer (Figs. 1-7) teaching and suggesting a bobbin (51) having a first holding space (515 or 512A) and a second holding space (511) therein, wherein the first winding is disposed within the first holding space (see Figs. 1-7), and the magnetic core (toroidal) and the at least one second winding are disposed within the second holding space (see Figs. 1-7).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a bobbin having a first holding space and a second holding space therein, wherein the first winding is disposed within the first holding space, and the magnetic core and the at least one second winding are disposed within the second holding space as taught by Jaoquin et al. for the device as disclosed by Yoshihara et al. in view of Ueda et al., Giday et al., and Sato et al. to facilitate mechanical stability and insulation to prevent shorting of the windings.
Regarding Claim 10, Jaoquin et al. shows the first winding (primary coil) further has an extending part (see Figs. 1-7), the extending part bends (see Figs. 1-7) and extends from one end of the first winding (see Figs. 1-7) and is fixed outer side of the bobbin (see Figs. 1-7, element 512A).
	
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. in view of Ueda et al., Giday et al., and Sato et al. as applied to claim 1 above, and further in view of Larranaga et al. [U.S. Patent No. 5,892,420].
Regarding Claim 11, Yoshihara et al. in view of Ueda et al., Giday et al., and Sato et al. shows the claimed invention as applied above but does not show the second winding comprises a winding part having a first winding direction and a winding part having a second winding direction, and the first winding direction is opposite to the second winding direction.
 part (20A, 21A) having a first winding direction (Col. 3, Lines 18-38) and a winding part (20B, 21B) having a second winding direction (Col. 3, Lines 18-38), and the first winding direction is opposite to the second winding direction (Col. 3, Lines 18-38).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the second winding comprises a winding part having a first winding direction and a winding part having a second winding direction, and the first winding direction is opposite to the second winding direction as taught by Larranaga et al. for the device as disclosed by Yoshihara et al. in view of Ueda et al., Giday et al., and Sato et al. to allow the placement of the secondary windings in the proper magnetic sense to obtain desirable operating characteristics (Col. 3, Lines 18-38).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-12, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 03/24/2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Yoshihara in view of Ueda et al. Giday et al. does not show a first insulating part being different from the insulating structure of one of the first winding and the second winding is additionally disposed on an outer surface of the second winding facing the first winding, a second insulating part being different from the insulating structure of one of the first winding and the second winding is additionally disposed on an outer surface of the first winding facing the second winding, and an air layer is disposed between the first insulating part and the second insulating part is found not persuasive. Yoshihara shows a  on an outer surface of the first winding facing the second winding (see Fig. 2), an air layer (through-hole 12 can be considered air) is disposed between the first insulating part (10 or 11) and the second insulating part (14, see Fig. 2). In addition, Ueda et al. shows a current transformer (Figs. 1-5) teaching and suggesting a magnetic core (1), the second winding (5) have an insulating structure (10, Paragraph [0017], [0023]) and a first insulating part (6) being different from the insulating structure (see Figs. 1-5, Paragraphs [0014], [0018], [0023]) is additionally disposed on an outer surface of the second winding facing the first winding (7, see Figs. 1-5). Moreover, Giday et al. shows a current transformer (Figs. 6, 9, and 11) explicitly showing the through-hole can be an air gap (see Figs. 6, 9, and 11, air gap 42 connects with the through-hole which is also air).
De Leon shows a transformer (Fig. 1) teaching and suggesting an electrical potential of the magnetic core is floating (Paragraphs [0006], [0060], the core is electrically floating so it is inherent that an electrical potential is floating).
MacLennan shows a device (Fig. 2) teaching and suggesting an electrical potential of the magnetic core is floating (Col. 5, Lines 57-59, the core is floating so it is inherent that an electrical potential is floating).
Sato et al. shows a device (Fig. 1-6) teaching and suggesting an electrical potential of the magnetic core is floating (Col. 5, Lines 8-26, the core 11 is a floating potential).
The claim limitation of “an air layer is disposed between the first insulating part and the second insulating part” is not specific such that there is always an air layer.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., there is always an air layer between In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The examiner suggests an amendment such that the “air layer” is more specific in order to overcome the current prior arts of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837